 

Walgreen Co.

Nonemployee Director Stock Plan

(Conformed Copy – November 1, 1996 Plan, as amended through July 10, 2002)

Contents

--------------------------------------------------------------------------------

Page

 Article 1. Establishment, Purpose, and Duration 1  Article 2. Definitions 1
 Article 3. Administration 3  Article 4. Participation 4  Article 5. Annual
Equity Grants 4  Article 6. Retainer Share Payments 4  Article 7. Annual
Deferral Opportunity 5  Article 8. Deferred Stock Units 6  Article 9. Amendment,
Modification, and Termination 7  Article 10. Miscellaneous 7



WALGREEN CO.

NONEMPLOYEE DIRECTOR STOCK PLAN

 

Article 1. Establishment, Purpose, and Duration

 1.1 Establishment of the Plan. Walgreen Co. hereby establishes an incentive
compensation plan to be known as the "Walgreen Co. Nonemployee Director Stock
Plan" (the "Plan"), as set forth in this document. The Plan provides for the
grant of Shares to Nonemployee Directors and for the acquisition of Deferred
Stock Units by Nonemployee Directors, subject to the terms and provisions set
forth herein.

Upon approval by the Board of Directors of the Company, the Plan shall become
effective as of November 1, 1996 (the "Effective Date"), and shall remain in
effect as provided in Section 1.3 herein.

This plan is intended as a replacement for certain compensation arrangements for
Nonemployee Directors in effect prior to the Effective Date, including the
Walgreen Co. Retirement Plan for Outside Directors (the "Prior Program"). The
Prior Program will continue to apply in the future only with respect to
compensation earned by Nonemployee Directors for periods of service prior to
November 1, 1996.

 1.2 Purpose of the Plan. The purpose of the Plan is to promote the achievement
of long-term objectives of the Company by linking the personal interests of
Nonemployee Directors to those of the Company's shareholders and to attract and
retain Nonemployee Directors of outstanding competence.

 1.3 Duration of the Plan. The Plan shall commence on November 1, 1996 and shall
remain in effect, subject to the right of the Board of Directors to terminate
the Plan at any time pursuant to Article 9.

 

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the initial letter of the word
is capitalized:

 a. "Annual Retainer" means the annual base compensation received by a
    Nonemployee Director for service on the Board.
 b. "Award" means, individually or collectively, an award under this Plan of
    Shares or Deferred Stock Units.
 c. "Board" or "Board of Directors" means the Board of Directors of the Company.
 d. "Code" means the Internal Revenue Code of 1986, as amended from time to
    time.
 e. "Committee" means the Compensation Committee of the Board of Directors of
    the Company.
 f. "Committee Fees" means compensation received by a Nonemployee Director for
    service on one or more Board committees.
 g. "Company" means Walgreen Co., an Illinois corporation, together with any and
    all Subsidiaries, and any successor thereto as provided in Section 10.6.
 h. "Decreased Value" means the depreciation in the worth of a Deferred Stock
    Unit from the date of award up to and including the Valuation Date, as
    determined by the Committee pursuant to a Valuation.
 i. "Deferred Cash Compensation Account" means an account established pursuant
    to Section 7.5 to provide for the deferral of the cash component of Annual
    Retainers, Committee Fees, and Meeting Fees.
 j. "Deferred Stock Unit" or "Unit" means an Award acquired by a Participant as
    a measure of participation under the Plan, and having a value which changes
    in direct relation to changes in the value of Shares, as determined pursuant
    to a Valuation.
 k. "Director" means any individual who is a member of the Board of Directors of
    the Company.
 l. "Employee" means any common law employee of the Company or of the Company's
    Subsidiaries. For purposes of the Plan, an individual whose only employment
    relationship with the Company is as a Director, shall not be deemed to be an
    Employee.
 m. "Exchange Act" means the Securities Exchange Act of 1934, as amended from
    time to time, or any successor Act thereto.
 n. "Fair Market Value" shall mean the closing price on the New York Stock
    Exchange on the relevant date, or ( if there were no sales on such date) on
    the last trading date preceding the relevant date.
 o. "Increased Value" means the appreciation in the worth of a Deferred Stock
    Unit from the date of award up to and including the Valuation Date, as
    determined by the Committee pursuant to a Valuation.
 p. "Initial Value" means the value of a Deferred Stock Unit on the date of
    award, as determined in accordance with the provisions of the Plan.
 q. "Meeting Fees" means compensation received by a Nonemployee Director for
    meetings attended in relation to Board service.
 r. "Nonemployee Director" means any individual who is a member of the Board of
    Directors of the Company, but who is not otherwise an Employee of the
    Company.
 s. "Participant" means a Nonemployee Director of the Company who has an
    outstanding Award granted under the Plan.
 t. "Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
    the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
    "group" as defined in Section 13(d).
 u. "Shares" means the shares of Common Stock of the Company, par value $.3125.
 v. "Subsidiary" means any corporation in which the Company owns directly, or
    indirectly through subsidiaries, at least fifty percent (50%) of the total
    combined voting power of all classes of stock, or any other entity
    (including, but not limited to, partnerships and joint ventures) in which
    the Company owns at least fifty percent (50%) of the combined equity
    thereof.
 w. "Valuation" means an evaluation of the worth of a Deferred Stock Unit based
    on changes in the Fair Market Value of the Shares, as determined by the
    Committee pursuant to the Plan.
 x. "Valuation Date" means the date on which Deferred Stock Units are valued
    pursuant to the Plan.  

Article 3. Administration

 3.1 The Compensation Committee. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, subject to the
restrictions set forth in the Plan.

 3.2 Administration by the Committee. The Committee shall have the full power,
discretion, and authority to interpret and administer the Plan in a manner which
is consistent with the Plan's provisions. However, in no event shall the
Committee have the power to determine Plan eligibility, or to determine the
number, the value, the vesting period, or the timing of Awards to be made under
the Plan (all such determinations being automatic pursuant to the provisions of
the Plan).

 3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the Plan, and all related orders or resolutions of the Committee
shall be final, conclusive, and binding on all persons, including the Company,
its shareholders, Employees, Nonemployee Directors, Participants, and their
estates and beneficiaries.

 

Article 4. Participation

 4.1 Participation. Persons eligible to participate in the Plan are limited to
Nonemployee Directors who are serving on the Board on the date of each scheduled
Award under the Plan.

 

Article 5. Annual Equity Grants for Nonemployee Directors

 5.1 Annual Equity Grants. Commencing November 1, 2002, and on each November 1
thereafter, each Nonemployee Director shall receive an annual equity grant of
shares, with said number of shares equal to the number determined by dividing
eighty thousand dollars ($80,000) by the Fair Market Value of a share on
November 1 of the relevant year, or a proportionate share of such grant based on
full months of service as a Nonemployee Director since the prior November 1. In
lieu of issuing fractional shares, the Company shall round to the nearest full
share.

 5.2 Timing of Payout. The certificates for the Shares shall be issued as soon
as administratively possible following November 1 each year.

 5.3 Biennial Review. The Committee shall conduct an annual review of the
appropriateness of the equity Awards granted pursuant to this Article 5. In the
event the Committee determines that an adjustment in the amount of equity Awards
pursuant to this Article 5 is appropriate, the Committee shall make a
recommendation to the Board for an appropriate amendment.

 

Article 6. Retainer Share Payments

 6.1 Portion of Retainers Paid in Shares. During the term of this Plan,
Nonemployee Directors shall receive fifty percent (50%) of their Annual Retainer
in the form of Shares.

 6.2 Number of Shares Paid. The number of Shares to be issued pursuant to
Section 6.1 will be determined on a quarterly basis and shall equal the portion
of the Annual Retainer being paid in the form of Shares, divided by the Fair
Market Value of a Share on the first trading day of the fiscal quarter. In lieu
of issuing fractional Shares, the Company shall round to the nearest full share.

 6.3 Timing of Payout. The certificates for the Shares shall be issued as soon
as administratively possible following the beginning of the calendar quarter
that begins within each fiscal quarter.

 

Article 7. Annual Deferral Opportunity

 7.1 Deferral of Retainers, Committee Fees, and Meeting Fees. During the term of
this Plan, any Nonemployee Director may elect to receive all or a portion of the
cash component of his or her Annual Retainer, Committee Fees, or Meeting Fees in
the form of Deferred Stock Units or to have such amounts placed in a Deferred
Cash Compensation Account. During the term of this Plan, any Nonemployee
Director may also elect to receive all or a portion of the share component of
his or her Annual Retainer in the form of Deferred Stock Units. An election to
receive Deferred Stock Units or to defer amounts into the Deferred Cash
Compensation Account pursuant to this Section 7.1 shall be subject to the
provisions of this Article 7.

 7.2 Election. An election to receive all or a portion of a Nonemployee
Director's Annual Retainer, Committee Fees, or Meeting Fees in the form of
Deferred Stock Units or to defer amounts into the Deferred Cash Compensation
Account, as provided in Section 7.1, shall be made by December 1 for all
payments to be made in the succeeding calendar year. New Nonemployee Directors
shall make their election with respect to their initial retainer upon their
original election to the Board. Each such election may pertain to more than one
(1) calendar year of scheduled payments. Deferral elections may be made only in
ten percent (10%) increments.

 7.3 Number of Deferred Stock Units. The number of Deferred Stock Units to be
granted in connection with an election pursuant to Section 7.2 shall equal the
portion of the Annual Retainer, Committee Fees, and Meeting Fees being deferred
into Deferred Stock Units, divided by the Fair Market Value of a Share on the
date of the scheduled payment of the amount deferred.

 7.4 Vesting of Deferred Stock Units. Subject to the terms of this Plan, all
Deferred Stock Units acquired under this Article 7 shall vest one hundred
percent (100%) upon the acquisition of such Deferred Stock Units.

 7.5 Deferred Cash Compensation Account. All amounts deferred into the Deferred
Cash Compensation Account in connection with an election pursuant to Section 7.2
shall accrue interest on a monthly basis at a monthly compounding rate equal to
one hundred twenty percent (120%) of the applicable federal midterm rate (as
determined under Internal Revenue Code Section 1274(d) and the regulations
thereunder) until the Participant's termination of service on the board.

 7.6 Vesting of Deferred Cash Compensation Account. Subject to the terms of this
Plan, all amounts deferred into the Deferred Cash Compensation Account under
this Article 7 shall vest one hundred percent (100%) upon the deferral of
amounts into the Deferred Cash Compensation Account. All interest earned in the
Deferred Cash Compensation Account pursuant to Section 7.5 shall vest one
hundred percent (100%) as such interest is earned.

 7.7 Payout of Deferred Cash Compensation Account. Except as provided otherwise
in this Plan, the payout of the Deferred Cash Compensation Account shall be made
in two (2) equal cash payments. The first payment shall be made within thirty
(30) days following the participant's termination of service on the Board. The
second payment shall be made one (1) year after the Participant's first payment.
The second payment shall accrue interest from the Participant's termination of
service on the Board on a monthly basis at a monthly compounding rate equal to
the prime lending rate of interest in effect as of the first business day of
that month (as quoted by the Company's then current lending bank financing
service for commercial borrowings). The accrued interest shall be paid with the
second payment under this Section 7.7.

 

Article 8. Deferred Stock Units

 8.1 Value of Deferred Stock Units. Each Deferred Stock Unit shall have an
Initial Value that is equal to the Fair Market Value determined for purposes of
Section 7.3. Subsequent to such date of award or acquisition, the value of each
Deferred Stock Unit shall change in direct relationship to changes in the value
of a Share as determined pursuant to a Valuation.

 8.2 Dividend Equivalents. Dividend equivalents shall be earned on Deferred
Stock Units provided under this Plan. Such dividend equivalents shall be
converted into an equivalent amount of Deferred Stock Units based upon the
Valuation of a Deferred Stock Unit on the date the dividend equivalents are
converted into Deferred Stock Units. The converted Deferred Stock Units will be
fully vested upon conversion.

 8.3 Amount of Payout. Except as provided otherwise in this plan, the payout of
the Initial Value combined with the Increased Value or the Decreased Value of
the vested Deferred Stock Units shall be made in two cash payments. The first
payment shall be made within thirty (30) days following the Participant's
termination of service on the Board. The second installment shall be made one
year after the Participant's first payment.

 8.4 Timing of Payout. Except as provided otherwise in this plan, the amount
payable to a participant shall be the aggregate Initial Value combined with the
Increased Value or Decreased Value of the Participant's vested Deferred Stock
Units, if any, on the date that the Participant terminates his/her service on
the Board. Fifty percent of this amount shall be paid as the first cash payment
pursuant to Section 8.3. The remainder of this amount including accrued interest
shall be paid as the second payment. Interest shall accrue on a monthly basis at
a monthly compounding rate equal to the prime lending rate of interest in effect
as of the first business day of that month (as quoted by the Company's then
current lending bank financing source for commercial borrowings).

 8.5 Deferred Stock Unit Account. A Deferred Stock Unit Account (the "Account")
shall be established and maintained by the Company for each Participant that
receives Deferred Stock Units under the Plan. As the value of each Deferred
Stock Unit changes pursuant to Section 8.1, the Account established on behalf of
each Participant shall be adjusted accordingly. Each Account shall be the record
of the Deferred Stock Units granted to the Participant under Article 7 of the
Plan on each applicable grant date, is maintained solely for accounting
purposes, and shall not require a segregation of any Company assets.

 8.6 Quarterly Reports. Participants with Deferred Stock Units shall receive
quarterly reports providing detailed information about their Accounts and
changes in their Accounts during the preceding quarter.

 

Article 9. Amendment, Modification, and Termination

 9.1 Amendment, Modification, and Termination. The Board may terminate, amend,
or modify the Plan at any time and from time to time.

 9.2 Awards Previously Granted. Unless required by law, no termination,
amendment, or modification of the Plan shall in any material manner adversely
affect any Award previously provided under the Plan, without the written consent
of the Participant holding the Award.

 

Article 10. Miscellaneous

10.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

10.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.3 Benefit Transfers. The interests of any Participant or beneficiary entitled
to payments hereunder shall not be subject to attachment or garnishment or other
legal process by any creditor of any such Participant or beneficiary nor shall
any such Participant or beneficiary have any right to alienate, anticipate,
commute, pledge, encumber, or assign any of the benefits or rights which he or
she may expect to receive, contingently or otherwise under this Plan except as
may be required by the tax withholding provisions of the Code or of a state's
income tax act. Notwithstanding the foregoing, amounts payable with respect to a
Participant hereunder may be paid as follows:

 a. Payments with respect to a disabled or incapacitated person may be paid to
    such person's legal representative for such person's benefit, to a custodian
    under the Uniform Gifts or Transfers to Minors Act of any state, or to a
    relative or friend of such person for such person's benefit; and
    
 b. Transfers by the Participant to a grantor trust established pursuant to
    Sections 674, 675, 676, and 677 of the Internal Revenue Code of 1986 for the
    benefit of the participant or a person or persons who are members of his or
    her immediate family (or for the benefit of their descendants) shall be
    recognized and given effect, provided that any such transfer has not been
    disclaimed prior to the payment, and the trustee of such trust certifies to
    the Committee that such transfer occurred without any payment of
    consideration for such transfer.

10.4 Beneficiary Designation. Each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in the event of
his or her death. Each designation will revoke all prior designations by the
same Participant, shall be in a form as provided in Appendix A hereto, and will
be effective only when filed by the Participant in writing with the Board during
his or her lifetime. In the absence of any such designation, benefits remaining
unpaid at the Participant's death shall be paid to the Participant's estate.

10.5 No Right of Nomination. Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any Director for reelection by
the Company's shareholders.

10.6 Shares Available. The Shares delivered under the Plan shall be either
treasury shares or Shares which have been reacquired by the Company, including
shares purchased in the open market.

10.7 Stock Splits/Stock Dividends. In the event of any change in the outstanding
Shares of the Company by reason of a stock dividend, recapitalization, merger,
consolidation, split-up, combination, exchange of Shares, or the like, the
aggregate number of and class of Shares and Deferred Stock Units awarded
hereunder may be appropriately adjusted by the Committee, whose determination
shall be conclusive.

10.8 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

10.9 Requirements of Law. The granting of Awards under the Plan shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

10.10 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the internal, substantive laws of the State
of Illinois.